         Case 2:20-cr-00059-APG-DJA Document 25 Filed 04/19/21 Page 1 of 3




 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     BRIAN PUGH
 3   Assistant Federal Public Defender
     411 E. Bonneville, Ste. 250
 4   Las Vegas, Nevada 89101
     (702) 388-6577/Phone
 5   (702) 388-6261/Fax
     Brian_Pugh@fd.org
 6
     Attorney for Robert Guy Russell
 7
 8                               UNITED STATES DISTRICT COURT

 9                                     DISTRICT OF NEVADA

10
     UNITED STATES OF AMERICA,                             Case No. 2:20-cr-00059-APG-DJA
11
                    Plaintiff,                             STIPULATION TO CONTINUE
12                                                         SENTENCING
            v.
                                                           (Second Request)
13
     ROBERT GUY RUSSELL,
14
                    Defendant.
15
16
            IT IS HEREBY STIPULATED AND AGREED, by and between Christopher Chiou,
17
     Acting United States Attorney, and Simon F. Kung, Assistant United States Attorney, counsel
18
     for the United States of America, and Rene L. Valladares, Federal Public Defender, and Brian
19
     Pugh, Assistant Federal Public Defender, counsel for Robert Guy Russell, that the Sentencing
20
     Hearing currently scheduled on June 1, 2021 at 10:30 am, be vacated and continued to a date
21
     and time convenient to the Court, but no sooner than sixty (60) days.
22
             This Stipulation is entered into for the following reasons:
23
            1.      The defense is preparing a mitigation video and needs additional time to
24
                    investigate, video witnesses, and prepare the video.
25
            2.      The defense continues to work with Probation to gather documents to assist
26
                    Probation in the preparation of the presentence investigation report.
       Case 2:20-cr-00059-APG-DJA Document 25 Filed 04/19/21 Page 2 of 3




 1         3.     Defendant is not incarcerated and does not object to a continuance.
 2         4.     The parties agree to the continuance.
 3
 4         This is the second request for continuance filed herein.
 5         DATED this 16th day of April 2021.
 6
 7   RENE L. VALLADARES                             CHRISTOPHER CHIOU
     Federal Public Defender                        Acting United States Attorney
 8
 9
     By /s/ Brian Pugh                              By /s/ Simon F. Kung
10                                                  SIMON F. KUNG
     BRIAN PUGH
     Assistant Federal Public Defender              Assistant United States Attorney
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                    2
         Case 2:20-cr-00059-APG-DJA Document 25 Filed 04/19/21 Page 3 of 3




 1                               UNITED STATES DISTRICT COURT

 2                                    DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                            Case No. 2:20-cr-00059-APG-DJA
 4
                    Plaintiff,                            ORDER
 5
            v.
 6
     ROBERT GUY RUSSELL,
 7
                    Defendant.
 8
 9
10          Based on the Stipulation of counsel and good cause appearing,

11   IT IS THEREFORE ORDERED that the Sentencing Hearing currently scheduled on June

12   1, 2021 at the hour of 10:30 a.m., be vacated and continued to August 5, 2021 at the hour of

13   9:30 a.m. in Courtroom 6C.

14          DATED this 19th day of April 2021.

15
16
                                                  UNITED STATES DISTRICT JUDGE
17
18
19
20
21
22
23
24
25
26
                                                     3
